      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 1 of 22


     Thomas A. Saenz* (Cal. Bar. No. 159430)
 1
     Andrés R. Holguin-Flores* (Cal. Bar No. 305860)
 2   MEXICAN AMERICAN LEGAL
     DEFENSE AND EDUCATIONAL FUND
 3   634 S. Spring St., 11th Fl.
 4   Los Angeles, CA 90014
     Telephone: (213) 629-2512
 5   E-mail: tsaenz@maldef.org
             aholguin-flores@maldef.org
 6
     *admitted pro hac vice
 7
     Attorneys for Plaintiffs
 8   Additional Counsel Listed on Next Page
 9

10                        IN THE UNITED STATES DISTRICT COURT

11                               FOR THE DISTRICT OF ARIZONA
12

13
     Jane V.; John A.; John E.; Jane F.;      Case No. 2:18-cv-00242-DGC
14   John D.; John M.; Jane N.; and John
     W.; individually and on behalf of all    PLAINTIFFS’ AMENDED CLASS
15   others similarly situated,               ACTION COMPLAINT FOR
16                                            DECLARATORY AND
                   Plaintiffs,                INJUNCTIVE RELIEF
17
     v.
18

19   Motel 6 Operating L.P., a limited
     partnership; and G6 Hospitality LLC,
20   a limited liability company, dba Motel
21   6;

22                           Defendants
23

24

25

26

27

28

                                                            AMENDED CLASS ACTION
                                              1
                                                                      COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 2 of 22


     Nina Perales* (Tex. Bar No. 24005046)
 1
     MEXICAN AMERICAN LEGAL
 2   DEFENSE AND EDUCATIONAL FUND
     110 Broadway St., Suite 300
 3   San Antonio, TX 78205
 4   Telephone: (210) 224-5476
     E-mail: nperales@maldef.org
 5   * admitted pro hac vice
 6
     Daniel R. Ortega, Jr. (Ariz. Bar No. 005015)
 7   ORTEGA LAW FIRM, P.C.
     361 East Coronado Rd., Suite 101
 8   Phoenix, AZ 85004-1525
 9   Telephone: (602) 386-4455
     Facsimile: (602) 386-4480
10   E-mail: danny@ortegalaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       AMENDED CLASS ACTION
                                                2
                                                                 COMPLAINT
         Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 3 of 22



 1                                    I.      INTRODUCTION
 2           1.    Defendants Motel 6 Operating, L.P. and G6 Hospitality LLC (hereafter,
 3   collectively referred to as “Motel 6”) employed a corporate policy and/or practice of
 4   disclosing guest registration information, including guests’ personal information, to
 5   federal immigration authorities. 1 Plaintiffs challenge this policy and/or practice because it
 6   is racially discriminatory, unconstitutional, and violates laws that protect privacy rights
 7   and the rights of consumers.
 8           2.    Motel 6 disclosed guests’ personal information to federal immigration
 9   authorities without requiring a warrant or reasonable suspicion of unlawful activity, in
10   violation of the company’s written assurances that it protects the privacy of its guests, and
11   to assist federal immigration authorities in unlawfully arresting or otherwise detaining
12   guests. Motel 6’s policy and/or practice of disclosing guests’ personal information to
13   federal immigration authorities violates the United States Constitution, federal civil rights
14   statutes, and Arizona statutes. Plaintiffs bring this class action to obtain a declaration that
15   Motel 6 violates federal and state law, and to obtain injunctive relief and damages.
16                             II.    JURISDICTION AND VENUE
17           3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 and
18   under 42 U.S.C. § 1983 over Plaintiffs’ claims under federal law and the Constitution of
19   the United States. This Court has original jurisdiction over Plaintiffs’ request for
20   declaratory and injunctive relief under 28 U.S.C. §§ 2201 and 2202. This Court has
21   supplemental jurisdiction over Plaintiffs’ common and state law claims under 28 U.S.C.
22   § 1367. Venue is proper in this District under 28 U.S.C. § 1391(b)(2).
23                                         III.   PARTIES
24           4.    Plaintiff Jane V. is Latina and a resident of Glendale, Arizona.
25
     1
26     “Federal immigration authorities” means the following: United States Department of
     Homeland Security Immigration and Customs Enforcement, Customs and Border Patrol,
27   Homeland Security Investigations, their officers or employees, and any other employee of
     the Department of Homeland Security whose primary responsibility is enforcement of
28
     federal immigration laws.
                                                                    AMENDED CLASS ACTION
                                                   3
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 4 of 22



 1          5.     Plaintiff John A. is Latino and a resident of Phoenix, Arizona.
 2          6.     Plaintiff John E. is Latino and a resident of Tucson, Arizona.
 3          7.     Plaintiff Jane F. is Latina and a resident of Tucson, Arizona.
 4          8.     Plaintiff John D. is Latino and a resident of Phoenix, Arizona.
 5          9.     Plaintiff John M. is Latino and a resident of Phoenix, Arizona.
 6          10.    Plaintiff Jane N. is Latina and a resident of Phoenix, Arizona.
 7          11.    Plaintiff John W. is Latino and a resident of Auburn, Washington.
 8          12.    Plaintiffs proceed individually and on behalf of all others similarly situated.
 9          13.    Defendant Motel 6 Operating, L.P., is a limited partnership headquartered in
10   Carrollton, Texas. Defendant Motel 6 Operating, L.P., owns and manages Motel 6 hotels
11   throughout the United States, including those at 1530 North 52nd Drive, Phoenix, Arizona
12   85043 (“Motel 6 Phoenix West”) and 4130 North Black Canyon Highway, Phoenix,
13   Arizona 85017 (“Motel 6 Black Canyon”).
14          14.    Defendant G6 Hospitality LLC, doing business as Motel 6, is a limited
15   liability company headquartered in Carrollton, Texas. Defendant G6 Hospitality LLC
16   owns and manages Motel 6 hotels throughout the United States, including the Motel 6
17   Phoenix West and the Motel 6 Black Canyon. On the basis of knowledge and belief, G6
18   Hospitality LLC is the parent company of Motel 6 Operating, L.P.
19                               IV.    FACTUAL ALLEGATIONS
20          15.    From February 2015 through May 31, 2019, Motel 6 employees at multiple
21   Motel 6 locations in Phoenix, Arizona and throughout the United States disclosed the
22   personal information of its guests to federal immigration authorities without requiring a
23   warrant. These Motel 6 employees acted under a company policy and/or practice, and in
24   violation of the company’s written assurances that it protects the privacy of its guests, to
25   facilitate federal immigration authorities’ unreasonable and warrantless interrogation,
26   detention, and arrest of its guests, including Plaintiffs.
27

28

                                                                   AMENDED CLASS ACTION
                                                    4
                                                                             COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 5 of 22



 1                                     a.      Plaintiff Jane V.
 2          16.    On or about June 25, 2017, Plaintiff Jane V. registered as a guest at the
 3   Motel 6 Black Canyon with her four children. Plaintiff Jane V. and her children checked
 4   into the Motel 6 Black Canyon to escape the heat because their apartment lacked air
 5   conditioning. Plaintiff Jane V. showed a Motel 6 employee her Mexican consular
 6   identification card when she registered as a guest. A Motel 6 employee made a photocopy
 7   of Plaintiff Jane V.’s consular identification card.
 8          17.    On or about June 26, 2017, at approximately 5:00 a.m., three federal
 9   immigration authorities banged loudly on the door of the room where Plaintiff Jane V. and
10   her children slept. The federal immigration authorities verbally identified themselves as
11   “police.” Plaintiff Jane V. opened the door. Federal immigration authorities interrogated
12   Plaintiff Jane V. in front of her children. One of the federal immigration authorities
13   referred to Plaintiff Jane V. by name and asked her to confirm her identity. Federal
14   immigration authorities threatened to separate Plaintiff Jane V. from her children.
15   Plaintiff Jane V. answered the federal immigration authorities’ questions. After
16   interrogating Plaintiff Jane V., the ICE agents gave Plaintiff Jane V. a “Call-in Letter”
17   telling her to report to federal immigration authorities’ Phoenix Field Office in the next
18   few days.
19          18.    As instructed by the “Call-in Letter,” several days later Plaintiff Jane V.
20   presented herself at their Phoenix Field Office. At the Field Office, federal immigration
21   authorities interrogated, fingerprinted, and issued Plaintiff Jane V. a “Notice to Appear.”
22   When Plaintiff Jane V. asked a federal immigration authority employee if a Motel 6
23   employee had provided her personal information to federal immigration authorities, the
24   federal immigration authority employee laughed and told her that her name had
25   coincidently “popped up” in the agency’s computer system.
26          19.    Upon information and belief, federal immigration authorities arrested
27   Plaintiff Jane V. without a warrant and without reason to believe that Plaintiff Jane V. was
28   likely to escape before a warrant could be obtained.

                                                                   AMENDED CLASS ACTION
                                                   5
                                                                             COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 6 of 22



 1                                       b.     Plaintiff John A.
 2           20.      On or about July 5, 2017, Plaintiff John A. registered as a guest at the Motel
 3   6 Phoenix West. Plaintiff John A. showed a Motel 6 employee his Mexican passport
 4   when he registered as a guest. A Motel 6 employee made a photocopy of Plaintiff John
 5   A.’s passport.
 6           21.      On or about July 6, 2017, at approximately 5:00 a.m., three federal
 7   immigration authority employees banged loudly on the door and window of the room
 8   where Plaintiff John A. slept. Plaintiff John A. opened the door and stepped outside.
 9   Plaintiff John A. saw federal immigration authority employees holding a paper that, based
10   on his knowledge and belief, was printed on paper with Motel 6’s logo and that contained
11   his name and room number. Federal immigration authorities interrogated Plaintiff John
12   A. outside of the motel room. One of the federal immigration authority employees
13   referred to Plaintiff John A. by name and asked Plaintiff John A. to confirm his identity.
14   Plaintiff John A. answered the federal immigration authorities’ questions. Federal
15   immigration authorities handcuffed and arrested Plaintiff John A. Federal immigration
16   authorities transferred Plaintiff John A. to their Phoenix Field Office in a van with others
17   whom federal immigration authorities had detained that morning at the Motel 6 Phoenix
18   West.
19           22.      At the Field Office, federal immigration authorities interrogated,
20   fingerprinted, and issued Plaintiff John A. a “Notice to Appear.” When Plaintiff John A.
21   asked a federal immigration authority employee if a Motel 6 employee had provided his
22   personal information to federal immigration authorities, the federal immigration authority
23   employee told him that he could not share those details. Plaintiff John A. paid a $12,000
24   bond and was subsequently permitted to leave the Field Office.
25           23.      Upon information and belief, Plaintiff John A.’s room was located in an area
26   on motel property that was, at all material times, enclosed behind a gate that could only be
27   accessed with a motel pass. Upon information and belief, Motel 6 employees, acting
28

                                                                     AMENDED CLASS ACTION
                                                    6
                                                                               COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 7 of 22



 1   under a company policy and/or practice, granted federal immigration authorities access to
 2   the area where Plaintiff John A.’s room was located.
 3          24.    Upon information and belief, federal immigration authorities arrested
 4   Plaintiff John A. without a warrant and without reason to believe that Plaintiff John A.
 5   was likely to escape before a warrant could be obtained.
 6                               c.    Plaintiffs John E. and Jane F.
 7          25.    On or about July 18, 2017, Plaintiff John E., Plaintiff Jane F., and their three
 8   children registered as guests at the Motel 6 Phoenix West. Plaintiffs John E. and Jane F.
 9   had travelled to Phoenix with their children so that Plaintiff John E. could start a new job.
10   Plaintiff John E. showed a Motel 6 employee his Mexican driver’s license when he
11   registered as a guest. A Motel 6 employee made a photocopy of Plaintiff John E.’s
12   Mexican driver’s license.
13          26.    On or about July 19, 2017, at approximately 5:30 a.m., as Plaintiff John E.
14   sat in his car in the Motel 6 parking lot and prepared to drive to work, a federal
15   immigration authority vehicle parked in front of Plaintiff John E.’s car, blocking it from
16   leaving. Federal immigration authorities exited the vehicle and approached Plaintiff John
17   E.’s car. One of the federal immigration authority employees referred to Plaintiff John E.
18   by name and asked Plaintiff John E. to confirm his identity. Plaintiff John E. saw federal
19   immigration authorities holding a paper that, based on his knowledge and belief,
20   contained his name and room number. Federal immigration authorities interrogated
21   Plaintiff John E. Plaintiff John E. answered the federal immigration authorities’
22   questions. Federal immigration authorities handcuffed and placed Plaintiff John E. into a
23   van. Plaintiff John E. overheard, on a federal immigration authority employee’s radio,
24   that federal immigration authorities were investigating four or five other rooms at the
25   Motel 6 Phoenix West. Federal immigration authorities arrested and transferred Plaintiff
26   John E. to their Phoenix Field Office.
27          27.    At the Phoenix Field Office, federal immigration authorities interrogated,
28   fingerprinted, and issued Plaintiff John E. a “Notice to Appear.” When Plaintiff John E.

                                                                   AMENDED CLASS ACTION
                                                  7
                                                                             COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 8 of 22



 1   asked a federal immigration authority employee if a Motel 6 employee provided them his
 2   personal information, he laughed and told Plaintiff John E. that federal immigration
 3   authorities arrested him during a standard raid. Federal immigration authorities
 4   transferred Plaintiff John E. to an immigration detention center where he was held for
 5   more than 30 days before he paid a $7,500.00 bond and was released.
 6          28.    After detaining Plaintiff John E. in the Motel 6 parking lot, federal
 7   immigration authorities banged loudly on the door of the room where Plaintiff Jane F. and
 8   her three children slept. Plaintiff Jane F. opened the door. Federal immigration
 9   authorities informed Plaintiff Jane F. that her husband had been arrested. Federal
10   immigration authorities interrogated Plaintiff Jane F. in front of her children. Plaintiff
11   Jane F. answered the federal immigration authorities’ questions. Federal immigration
12   authorities left Plaintiff Jane F. with her children.
13          29.    Upon information and belief, federal immigration authorities arrested
14   Plaintiff John E. without a warrant and without reason to believe Plaintiff John E. was
15   likely to escape before a warrant could be obtained.
16                                      d.     Plaintiff John D.
17          30.    On or about July 9, 2017, Plaintiff John D. registered as a guest at the Motel
18   6 Phoenix West. Plaintiff John D. showed a Motel 6 employee his Mexican consular
19   identification card when he registered as a guest. A Motel 6 employee made a photocopy
20   of Plaintiff John D.’s consular identification card.
21          31.    On or about July 10, 2017, at approximately 6:00 a.m., two federal
22   immigration authority employees approached and immediately handcuffed Plaintiff John
23   D. in the Motel 6 parking lot as he approached his car to drive to work. Federal
24   immigration authorities removed Plaintiff John D.’s wallet from his pocket and asked
25   Plaintiff John D. for documentation showing authorized presence in the United States.
26   Federal immigration authorities interrogated Plaintiff John D. Federal immigration
27   authorities arrested and transferred Plaintiff John D. to their Phoenix Field Office.
28

                                                                    AMENDED CLASS ACTION
                                                    8
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 9 of 22



 1          32.    At the Phoenix Field Office, federal immigration authorities interrogated,
 2   fingerprinted, and issued Plaintiff John D. a “Notice to Appear.” Plaintiff John D. paid a
 3   $10,000 bond and was subsequently permitted to leave the Field Office.
 4          33.    Upon information and belief, federal immigration authorities arrested
 5   Plaintiff John D. without a warrant and without reason to believe that Plaintiff John D.
 6   was likely to escape before a warrant could be obtained.
 7                             e.      Plaintiffs John M. and Jane N.
 8          34.    On or about June 28, 2017, Plaintiff John M. registered as a guest at the
 9   Motel 6 Phoenix West. Plaintiff Jane N. accompanied Plaintiff John M., who is her
10   husband. Plaintiffs John M. and Jane N. checked into the Motel 6 Phoenix West to escape
11   the heat because the air conditioning in their home was not functioning. Plaintiff John M.
12   showed a Motel 6 employee his Mexican passport when he registered as a guest. A Motel
13   6 employee made a photocopy of Plaintiff John M.’s passport.
14          35.    On or about June 29, 2017, at approximately 6 a.m., three federal
15   immigration authority employees banged loudly on the door of the room where Plaintiffs
16   John M. and Jane N. slept. Federal immigration authorities demanded entrance to the
17   room and stated that they were searching for a person. Plaintiff John M. opened the door.
18   Federal immigration authorities immediately entered the room and handcuffed Plaintiff
19   John M. Federal immigration authorities interrogated Plaintiff John M. Plaintiff John M.
20   answered the federal immigration authorities’ questions. Federal immigration authorities
21   fingerprinted Plaintiff John M.
22          36.    As federal immigration authorities entered and detained Plaintiff John M.,
23   Plaintiff Jane N. was in the bathroom attempting to change clothing. Plaintiff John M.
24   told federal immigration authorities that Plaintiff Jane N. was sick and in recovery from a
25   recent surgery, for which she was taking medication and bleeding regularly. Federal
26   immigration authorities demanded that Plaintiff Jane N. exit the bathroom. Immediately
27   after Plaintiff Jane N. exited the bathroom, federal immigration authorities handcuffed
28   her. Federal immigration authorities interrogated and fingerprinted Plaintiff Jane N.

                                                                  AMENDED CLASS ACTION
                                                 9
                                                                            COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 10 of 22



 1   Plaintiff Jane N. answered the federal immigration authorities’ questions. Federal
 2   immigration authorities arrested and transferred Plaintiffs John M. and Jane N. to their
 3   Phoenix Field Office.
 4             37.   At the Phoenix Field Office, federal immigration authorities separated
 5   Plaintiffs John M. and Jane N. Federal immigration authorities interrogated and issued
 6   Plaintiff John M. a “Notice to Appear.” Plaintiff John M. paid a $3,000 bond and was
 7   subsequently permitted to leave the Field Office. Federal immigration authorities
 8   transferred Plaintiff Jane N. to a detention center. Federal immigration authorities
 9   allowed Plaintiff John M. to speak with Plaintiff Jane N. at the Field Office for only a few
10   minutes before transferring Plaintiff Jane N. to a detention center. The following day, on
11   June 30, 2017, federal immigration authorities removed Plaintiff Jane N. from the United
12   States.
13             38.   Upon information and belief, federal immigration authorities arrested
14   Plaintiffs John M. and Jane N. without a warrant and without reason to believe that
15   Plaintiffs John M. and Jane N. were likely to escape before a warrant could be obtained.
16                                      f.     Plaintiff John W.
17             39.   On or about June 26, 2017, Plaintiff John W. registered as a guest at the
18   Motel 6 Phoenix West. Plaintiff John W. was accompanied by his mother, brother, and
19   two children. Plaintiff John W. and his family checked into the Motel 6 Phoenix West in
20   order to attend a court hearing for Plaintiff John W.’s wife. Plaintiff John W. showed a
21   Motel 6 employee his Washington state driver’s license when he registered as a guest. A
22   Motel 6 employee made a photocopy of Plaintiff John W.’s Washington state driver’s
23   license.
24             40.   On or about June 28, 2017, at approximately 6:00 a.m., Plaintiff John W.
25   and his family awoke to the sound of someone pulling on the handle of their motel room
26   door. Plaintiff John W. saw, through the window, an agent with a jacket identifying the
27   agent as “police.” Plaintiff John W. opened the room door. Federal immigration
28   authorities immediately pulled Plaintiff John W. by his hand and handcuffed him. Federal

                                                                    AMENDED CLASS ACTION
                                                  10
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 11 of 22



 1   immigration authorities interrogated and fingerprinted Plaintiff John W. Federal
 2   immigration authorities entered the room without consent and interrogated Plaintiff John
 3   W.’s mother, who was crying. Federal immigration authorities directed Plaintiff John
 4   W.’s mother to be quiet and console his oldest child, who was also crying. Federal
 5   immigration authorities arrested and transferred Plaintiff John W. to their Phoenix Field
 6   Office.
 7          41.    At the Phoenix Field Office, federal immigration authorities fitted Plaintiff
 8   John W. with an ankle bracelet monitor. Federal immigration authorities ordered Plaintiff
 9   John W. to report to the field office in the state of Washington in a few days.
10          42.    Upon information and belief, federal immigration authorities arrested
11   Plaintiff John W. without a warrant and without reason to believe that Plaintiff John W.
12   was likely to escape before a warrant could be obtained.
13                                          g.      Motel 6
14          43.    Upon information and belief, Motel 6 maintained a policy and/or practice of
15   disclosing guest registration information, including personal information, of its guests to
16   federal immigration authorities without a warrant or reasonable suspicion of a crime.
17          44.    At all relevant times, Motel 6 employees acted within the scope of their
18   employment and under a policy and/or practice of disclosing the personal information of
19   its guests, including Plaintiffs, to federal immigration authorities. At all relevant times,
20   Motel 6 directed and supervised its employees’ conduct under its policy and/or practice of
21   disclosing guest registration information to federal immigration authorities.
22                   h.      Conspiracy with federal immigration authorities
23          45.    Beginning at least as early as February 2017, Motel 6 directed its employees
24   to disclose guest registration information, including guests’ personal information, to
25   federal immigration authorities. Upon information and belief, Motel 6 maintained this
26   policy and/or practice through an agreement between Motel 6 and federal immigration
27   authorities. Upon information and belief, Motel 6 employees were encouraged by Motel 6
28   to act for the benefit of law enforcement and a relationship with law enforcement. Motel

                                                                    AMENDED CLASS ACTION
                                                  11
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 12 of 22



 1   6 and federal immigration authorities maintained this policy and/or practice with the goal
 2   that federal immigration authorities interrogate, detain, and arrest guests, including
 3   Plaintiffs, without a warrant or reasonable suspicion.
 4          46.     In furtherance of Motel 6’s goal, Motel 6 obtained the personal information
 5   of its guests and disclosed it to federal immigration authorities to facilitate federal
 6   immigration authorities’ unreasonable and warrantless interrogation, detention, and arrest
 7   of its guests, including Plaintiffs. Upon information and belief, Motel 6 disclosed
 8   Plaintiffs’ personal information, including names and room numbers, to federal
 9   immigration authorities under an agreement between Motel 6 and federal immigration
10   authorities.
11          47.     In furtherance of Motel 6’s goal, Motel 6 employees granted federal
12   immigration authorities access to gated and non-public areas under Motel 6’s exclusive
13   control to facilitate federal immigration authorities’ interrogation, detention, and arrest of
14   guests, including Plaintiffs, without a warrant or reasonable suspicion.
15          48.     As was the plan, no arrest or search warrants were ever obtained by federal
16   immigration authorities for any guests at any Motel 6 locations. Instead, without judicial
17   or administrative warrants, federal immigration authorities, supported by Motel 6 and its
18   employees, unlawfully detained, interrogated, and arrested individuals without cause or
19   consent and in violation of guests’ civil rights.
20          49.     By disclosing the personal information of its guests, including Plaintiffs, to
21   federal immigration authorities, Motel 6 performed a function that is traditionally the
22   exclusive prerogative of the federal government.
23          50.     The conspiracy amongst all Defendants and federal immigration authorities
24   to unlawfully interrogate, detain, and arrest guests was planned and executed under color
25   of state law, federal law, or both.
26          51.     Motel 6’s privacy policy, available online, provides: “we are committed to
27   safeguarding the privacy of the personal information that we gather.” Motel 6’s privacy
28   policy further states: “[w]e may disclose Guest Information to law enforcement agencies .

                                                                     AMENDED CLASS ACTION
                                                   12
                                                                               COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 13 of 22



 1   . . pursuant to a court order, or in compliance with any applicable law, regulation, rule or
 2   ordinance.”
 3          52.    At all relevant times, Motel 6 did not follow its privacy policy.
 4          53.    Plaintiffs maintained, at all relevant times, a reasonable expectation that
 5   their personal information, as contained in the guest registration information, would not be
 6   shared with federal immigration authorities. Plaintiffs also maintained, at all relevant
 7   times, a reasonable expectation of privacy and seclusion within their motel rooms.
 8                                   i.     Intent to Discriminate
 9          54.    Plaintiffs shared their personal information and entered into an agreement
10   with Motel 6 in order to stay the night at Motel 6 locations. By disclosing Plaintiffs’
11   personal information to federal immigration authorities after they checked in, by violating
12   its privacy policy as to Plaintiffs, and by intentionally violating the privacy of Plaintiffs,
13   Motel 6 denied Plaintiffs the full benefits and enjoyment of their agreement with Motel 6,
14   and treated Plaintiffs less favorably than other non-Latino guests. Motel 6 intended to
15   discriminate against Plaintiffs on the basis of race or national origin when Motel 6,
16   disclosed Plaintiffs’ personal information to federal immigration authorities. On the basis
17   of knowledge and belief, Motel 6 acted with the knowledge that this policy and/or practice
18   would result in the harm suffered by Plaintiffs.
19          55.    As a result of Motel 6’s unlawful policy and/or practice, Plaintiffs suffered
20   damages, including but not limited to, emotional distress, depression, anxiety, mental
21   suffering, loss of liberty, fear, and humiliation. Plaintiffs also incurred economic
22   damages.
23          56.    Motel 6 conspired with federal immigration authorities to violate the Fourth
24   Amendment rights of Plaintiffs and deprive Plaintiffs of the equal protection of the laws.
25   Defendants acted in furtherance of the conspiracy when Motel 6 employees: (a) violated
26   the privacy of its guests by disclosing guest registration information to federal
27   immigration authorities; and (b) granted federal immigration authorities access to gated
28   and non-public areas under Motel 6’s exclusive control to facilitate federal immigration

                                                                     AMENDED CLASS ACTION
                                                   13
                                                                               COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 14 of 22



 1   authorities’ interrogation, detention, and arrest of guests, including Plaintiffs, without a
 2   warrant or reasonable suspicion. Motel 6 conspired with federal immigration authorities
 3   to deny its Latino guests, including Plaintiffs, the full benefits and enjoyment of their
 4   agreement with Motel 6, and to discriminate against Plaintiffs on the basis of race and/or
 5   national origin.
 6                           V.     CLASS ACTION ALLEGATIONS
 7          57.     Plaintiffs incorporate all of the allegations contained in the previous
 8   paragraphs of this complaint as though fully set forth here.
 9          58.     Under Fed. R. Civ. P. 23, Plaintiffs bring this class action and seek
10   certification of the claims and certain issues in this action on behalf of a Class defined as:
11   All persons, who are within the jurisdiction of the United States, who stayed at a Motel 6
12   location and whose personal information was disclosed, under Motel 6’s policy and/or
13   practice, to federal immigration authorities at any time between February 1, 2015 and the
14   date of judgment in this action (the “Class”). Plaintiffs also seek to represent a subclass
15   consisting of all persons who stayed at Motel 6 location and whom federal immigration
16   authorities interrogated, arrested, detained, and/or placed in immigration removal
17   proceedings as a result of a guests’ information being shared with federal immigration
18   authorities.
19          59.     Plaintiffs reserve the right to amend the Class and Subclass definitions if
20   further investigation and discovery indicates that the Class and Subclass definitions
21   should be narrowed, expanded, or otherwise modified. Excluded from the Class and
22   Subclasses are governmental entities, Defendants, any entity in which Defendants have a
23   controlling interest, and Defendants’ officers, directors, affiliates, legal representatives,
24   employees, co-conspirators, successors, subsidiaries, and assigns. Also excluded from the
25   Class and Subclasses is any judge, justice, or judicial officer presiding over this matter
26   and the members of their immediate families and judicial staff.
27          60.     Plaintiffs are members of the Class and Subclasses.
28

                                                                     AMENDED CLASS ACTION
                                                   14
                                                                               COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 15 of 22



 1          61.     Upon information and belief, the members of the Class and Subclasses are
 2   so numerous that joinder of all of them is impracticable. Motel 6 has approximately 1,200
 3   locations across the United States and in each of the 50 states. Plaintiffs do not know the
 4   precise number of Class and Subclass Members, as this information is in Motel 6’s
 5   possession.
 6          62.     There are questions of law and fact common to the Class and Subclasses,
 7   and these questions predominate over any questions affecting only individual members.
 8   Common questions include, among others: (1) whether is it Motel 6’s policy and/or
 9   practice to disclose its guests’ personal information to federal immigration authorities; (2)
10   whether Plaintiffs and the Class (and Subclasses) suffered harm as a result of Motel 6’s
11   unlawful policy and/or practice; (3) whether Plaintiffs and the Class (and Subclasses) are
12   entitled to compensatory damages; (4) whether Plaintiffs and the Class (and Subclasses)
13   are entitled to noneconomic damages; (5) what equitable and injunctive relief for the
14   Class (and Subclasses) is warranted; and (6) the scope of a resulting permanent injunction.
15          63.     Plaintiffs’ claims are typical of the claims of the Class and Subclasses
16   because: (1) Plaintiffs were within the jurisdiction of the United States; (2) Plaintiffs were
17   subjected to Motel 6’s policy and/or practice of disclosing personal information to federal
18   immigration authorities; and (3) Plaintiffs were harmed as a result of Motel 6’s conduct.
19   All of these claims are substantially shared by each and every member of the Class and
20   Subclasses. All of the claims arise from the same course of conduct by Motel 6, and the
21   relief sought is common.
22          64.     Plaintiffs will fairly and adequately represent and protect the interests of the
23   members of the Class and Subclasses. Plaintiffs have no conflict with any member of the
24   Class or Subclasses. Plaintiffs are committed to the goal of having Defendants cease their
25   policy and/or practice of disclosing guests’ personal information to federal immigration
26   authorities.
27          65.     Plaintiffs have retained counsel competent and experienced in complex class
28   actions involving race and national origin discrimination.

                                                                    AMENDED CLASS ACTION
                                                   15
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 16 of 22



 1          66.    The universe of people affected by Defendants’ unlawful policy and/or
 2   practice is ascertainable through Defendants’ records and, therefore, the Class and
 3   Subclasses are ascertainable.
 4          67.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) because
 5   Defendants have acted and/or refused to act on grounds generally applicable to the Class
 6   and Subclasses, making appropriate declaratory and injunctive relief with respect to
 7   Plaintiffs and the Class and Subclasses as a whole. Defendants have denied the full
 8   enjoyment and benefits of accommodation to Plaintiffs and the Class and Subclasses by
 9   disclosing their personal information to federal immigration authorities. Members of the
10   Class and Subclass are entitled to injunctive relief to end Defendants’ common, uniform,
11   unfair, and discriminatory policy and/or practice.
12          68.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because
13   common questions of fact and law predominate over any questions affecting only
14   individual members of the Class and Subclasses, and because a class action is superior to
15   other available methods for the fair and efficient adjudication of this litigation since
16   joinder of all members is impracticable. Members of the Class and Subclasses have been
17   damaged and are entitled to recovery as a result of Defendants’ common, uniform, unfair,
18   and discriminatory policy and/or practice. Damages are capable of measurement on a
19   class-wide basis and will be calculated based on economic and noneconomic losses
20   incurred as a proximate result of Defendants’ unlawful conduct. Plaintiffs and the Class
21   and Subclasses will rely on common evidence to resolve their legal and factual questions.
22   There are no pending actions raising similar claims for damages. The proposed
23   representatives for the Class and Subclasses are residents of Arizona, with the exception
24   of John W. who was a resident of Washington. Defendants engage in continuous,
25   permanent, and substantial activity in Arizona. There will be no undue difficulty in the
26   management of this litigation as a class action.
27

28

                                                                    AMENDED CLASS ACTION
                                                  16
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 17 of 22



 1                                   VI.     CAUSES OF ACTION
 2                                   FIRST CAUSE OF ACTION
 3                         Discrimination in Violation of 42 U.S.C. § 1981
 4          69.     Plaintiffs incorporate all of the allegations contained in the previous
 5   paragraphs of this complaint as though fully set forth here.
 6          70.     Title 42 of the United States Code Section 1981 makes it unlawful for a
 7   private actor to discriminate on the basis of race or national origin in the making and
 8   enforcement of contracts.
 9          71.     Defendants intentionally discriminated against Plaintiffs on the basis of their
10   race or national origin by denying Plaintiffs “the enjoyment of all benefits, privileges,
11   terms, and conditions of the contractual relationship” in violation of 42 U.S.C. § 1981(b).
12          72.     Plaintiffs suffered damages, including emotional distress and economic
13   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
14   conduct. Plaintiffs are entitled to punitive damages in an amount to be determined at trial.
15                                  SECOND CAUSE OF ACTION
16                         Conspiracy in Violation of 42 U.S.C. § 1985(3)
17          73.     Plaintiffs incorporate all of the allegations contained in the previous
18   paragraphs of this complaint as though fully set forth here.
19          74.     Title 42 of the United States Code Section 1985(3) provides a private right
20   of action against individuals who conspire to deprive a person of the equal protection of
21   the laws, or of having and exercising a right or privilege under the law.
22          75.     Defendants are and/or were, at all material times, engaged in, and acted in
23   furtherance of, a conspiracy in violation of 42 U.S.C. § 1985(3).
24          76.     Defendants acted willfully, deliberately, maliciously or with reckless
25   disregard for the Plaintiffs’ civil rights.
26          77.     As a result of Defendants’ acts in furtherance of the conspiracy, Plaintiffs
27   suffered damages, including, but not limited to, loss of liberty, humiliation, fear, and
28

                                                                    AMENDED CLASS ACTION
                                                   17
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 18 of 22



 1   emotional distress. Plaintiffs are entitled to general and punitive damages in an amount to
 2   be determined at trial.
 3          78.    As a result of Defendants’ acts in furtherance of the conspiracy, Plaintiffs
 4   suffered damages, including emotional distress and economic losses, in an amount to be
 5   determined at trial. Plaintiffs are entitled to punitive damages in an amount to be
 6   determined at trial.
 7                                   THIRD CAUSE OF ACTION
 8                                   Fourth Amendment Violation
 9          79.    Plaintiffs incorporate all of the allegations contained in the previous
10   paragraphs of this complaint as though fully set forth here.
11          80.    The Fourth Amendment provides “[t]he right of people to be secure in their
12   persons” and protects against “unreasonable searches and seizures” without a warrant and
13   without probable cause. U.S. Const. Amend. IV.
14          81.    Defendants intentionally violated Plaintiffs’ rights to be free from
15   unreasonable and warrantless searches, in violation of the Fourth Amendment, by
16   disclosing Plaintiffs’ personal information to federal immigration authorities without a
17   warrant or reasonable suspicion of a crime.
18          82.    Plaintiffs suffered damages, including emotional distress and economic
19   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
20   conduct.
21                                  FOURTH CAUSE OF ACTION
22                          Consumer Fraud in Violation of A.R.S. § 44-1522
23          83.    Plaintiffs incorporate all of the allegations contained in the previous
24   paragraphs of this complaint as though fully set forth here.
25          84.    A.R.S. § 44-1522 makes it unlawful to engage in deception, a deceptive or
26   unfair act or practice, or misrepresentation in connection with the sale of merchandise.
27          85.    Defendants are legally responsible for the conduct of their employees.
28

                                                                    AMENDED CLASS ACTION
                                                   18
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 19 of 22



 1          86.     Defendants violated A.R.S. § 44-1522 by misrepresenting their privacy
 2   policy and disclosing Plaintiffs’ personal information to federal immigration authorities.
 3          87.     Plaintiffs suffered damages, including emotional distress and economic
 4   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
 5   conduct.
 6                                  FIFTH CAUSE OF ACTION
 7                Tort for Intrusion Upon Seclusion in Violation of Arizona Law
 8          88.     Plaintiffs incorporate all of the allegations contained in the previous
 9   paragraphs of this complaint as though fully set forth here.
10          89.     Arizona law makes it unlawful to intentionally intrude upon the seclusion or
11   private affairs of another in a highly offensive manner.
12          90.     Defendants are legally responsible for the conduct of their employees.
13          91.     Defendants’ disclosure of Plaintiffs’ personal information to federal
14   immigration authorities constitutes an invasion of Plaintiffs’ privacy in violation of
15   Arizona law.
16          92.     Plaintiffs suffered damages, including emotional distress and economic
17   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
18   conduct.
19                                  SIXTH CAUSE OF ACTION
20          Intentional Infliction of Emotional Distress in Violation of Arizona Law
21          93.     Plaintiffs incorporate all of the allegations contained in the previous
22   paragraphs of this complaint as though fully set forth here.
23          94.     Arizona law makes it unlawful to engage in extreme and outrageous conduct
24   that may cause severe emotional distress to another.
25          95.     Defendants are legally responsible for the conduct of their employees.
26          96.     Defendants’ disclosure of Plaintiffs’ personal information to federal
27   immigration authorities constitutes the intentional infliction of emotional distress in
28   violation of Arizona law.

                                                                    AMENDED CLASS ACTION
                                                  19
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 20 of 22



 1          97.    Plaintiffs suffered damages, including emotional distress and economic
 2   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
 3   conduct.
 4                               SEVENTH CAUSE OF ACTION
 5                       Breach of Contract in Violation of Arizona Law
 6          98.    Plaintiffs incorporate all of the allegations contained in the previous
 7   paragraphs of this complaint as though fully set forth here.
 8          99.    Arizona law makes it unlawful for a party to a contract to engage in a
 9   material breach of the contract.
10          100.   Defendants are legally responsible for the conduct of their employees.
11          101.   Defendants materially breached their contract with Plaintiffs, in violation of
12   Arizona law, by disclosing guests’ personal information in violation of Defendants’
13   privacy policy, and by denying Plaintiffs the benefit of their contract with Defendants.
14          102.   Plaintiffs suffered damages, including emotional distress and economic
15   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
16   conduct.
17                                EIGHTH CAUSE OF ACTION
18                       False Imprisonment in Violation of Arizona Law
19          103.   Plaintiffs incorporate all of the allegations contained in the previous
20   paragraphs of this complaint as though fully set forth here.
21          104.   Arizona law makes it unlawful for a party to intentionally restrain another
22   person to an area within the party’s control without lawful authority or consent.
23          105.   Arizona law also makes it unlawful for a party to instigate or participate in
24   the false imprisonment of another.
25          106.   Defendants are legally responsible for the conduct of their employees.
26          107.   Defendants intentionally instigated or participated in the false imprisonment
27   of Plaintiffs, in violation of Arizona law, by disclosing Plaintiffs’ personal information to
28

                                                                    AMENDED CLASS ACTION
                                                  20
                                                                              COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 21 of 22



 1   federal immigration authorities who detained Plaintiffs without a warrant or reasonable
 2   suspicion of a crime.
 3          108.   Plaintiffs suffered damages, including emotional distress and economic
 4   losses, in an amount to be determined at trial, and as a proximate result of Defendants’
 5   conduct. Plaintiffs are entitled to compensation for physical discomfort or inconvenience,
 6   and for any resulting physical illness or injury to health.
 7                                   VII.   PRAYER FOR RELIEF
 8          109.   WHEREFORE, Plaintiffs pray that this Court award:
 9             a. A declaratory judgment that Defendants’ policy and/or practice of
10   disclosing guests’ information to federal immigration authorities violates the United States
11   Constitution and federal and state law;
12             b. A preliminary and permanent injunction enjoining and restraining
13   Defendants, their representatives, successors, assigns, officers, agents, servants,
14   employees, and all other persons acting or claiming to act or, on behalf of, or in active
15   concert or participation with Defendants, from continuing or engaging in the unlawful
16   conduct complained of herein;
17             c. Monetary damages in an amount to be determined;
18             d. A civil penalty in an amount to be determined for violation of the Arizona
19   Consumer Fraud Act;
20             e. Plaintiffs’ reasonable attorney’s fees and costs; and
21             f. Such other relief as this Court may deem just and proper.
22

23

24

25   ///
26   ///
27   ///
28   ///

                                                                   AMENDED CLASS ACTION
                                                  21
                                                                             COMPLAINT
      Case 2:18-cv-00242-DGC Document 54 Filed 06/05/19 Page 22 of 22


     Dated: June 5, 2019             MEXICAN AMERICAN LEGAL DEFENSE
 1
                                     AND EDUCATIONAL FUND
 2

 3                                   /s/Andres R. Holguin-Flores
 4
                                     Nina Perales
 5                                   Thomas A. Saenz
                                     Andrés R. Holguin-Flores
 6
                                     Daniel R. Ortega, Jr.
 7                                   Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          AMENDED CLASS ACTION
                                         22
                                                                    COMPLAINT
